Exhibit 10.8.2

AMENDMENT TO

INVESTMENT MANAGEMENT AGREEMENT

This amendment dated September 26, 2013 (the “Amendment”), is by and between
Northern Trust Investments, Inc. (the “Client”) and State Street Global
Advisors, a division of State Street Bank and Trust Company (“State Street”),
and amends certain terms and conditions of the Investment Management Agreement
between the Client and State Street dated July 1, 2010, as amended from time to
time (the “Agreement”). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Agreement, and in the event of a conflict
between the Agreement and this Amendment with respect to such a term, the
Agreement shall control unless otherwise noted herein.

WHEREAS, pursuant to the Agreement, Client has appointed State Street as
investment manager for certain assets of the American Bar Association
Members/Northern Trust Collective Trust (the “Client Trust”) to be held in the
Account and State Street has accepted such appointment in accordance with the
terms and conditions set forth in the Agreement;

WHEREAS, pursuant to the Agreement the Plan currently invests assets of the
Account in the Funds listed on Exhibit 2, each a bank commingled fund maintained
by Investment Manager; and

WHEREAS, the Client now desires to allocate assets to the Account to be invested
in an additional commingled fund or funds.

NOW THEREFORE, Investing Fiduciary and Investment Manager hereby agree to the
following terms and conditions:

 

  1.

Client hereby authorizes the allocation of additional assets to the Account to
be invested in the SSgA Dow Jones-UBS Roll Select Commodity Index Non-Lending
Series Fund – Class A (“Fund”) effective upon receipt of a duly authorized
letter of direction by State Street.

 

  2.

The amended Investment Objectives and Fee Schedule are attached hereto as
Exhibits 2 and J., respectively, and shall replace in full Exhibits 2 and J.
currently attached to the Agreement.

 

  3.

The List of ABA Funds currently contained in the Agreement is hereby deleted in
its entirety and replaced with the list of ABA Funds attached hereto as Exhibit
1.

 

  4.

The Client acknowledges receipt of the applicable Fund Declaration(s), Class
Description(s), fund operating guidelines, and Strategy Disclosure Document(s)
that relate to the Investment Objectives of the Fund set forth in Exhibit 2.

Except as provided herein, the terms and conditions contained in the Agreement
shall remain in full force and effect.

 

LOGO [g605513g25a15.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

NORTHERN TRUST INVESTMENTS, INC., in its individual corporate capacity and in
its capacity as Trustee of the American Bar Association Members / Northern Trust
Collective Trust

 

/s/ Patrick W. Herrington

Name: Patrick W. Herrington

Title:    Sr. Vice President

STATE STREET GLOBAL ADVISORS, a division of

State Street Bank and Trust Company

/s/ Stephen W. Coyle

Name: Stephen W. Coyle

Title:   Managing Director and

           Head of U.S. Sub Advisory

 

2



--------------------------------------------------------------------------------

Exhibit 1

ABA FUNDS

LARGE CAP EQUITY FUND

BOND INDEX FUND

LARGE CAP INDEX EQUITY FUND

ALL CAP INDEX EQUITY FUND

MID CAP INDEX EQUITY FUND

SMALL CAP INDEX EQUITY FUND

INTERNATIONAL INDEX EQUITY FUND

REAL ASSET RETURN FUND

LIFETIME INCOME RETIREMENT DATE FUND

2010 RETIREMENT DATE FUND

2020 RETIREMENT DATE FUND

2030 RETIREMENT DATE FUND

2040 RETIREMENT DATE FUND

2050 RETIREMENT DATE FUND

CONSERVATIVE RISK FUND

MODERATE RISK FUND

AGGRESSIVE RISK FUND

 

3



--------------------------------------------------------------------------------

Exhibit 2

INVESTMENT OBJECTIVES

SSgA Dow Jones-UBS Roll Select Commodity Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Dow Jones-UBS Roll Select Commodity
Index SM (the “Index”) over the long term, while providing participants the
ability to purchase and redeem units on an “as of” basis. In seeking to
accomplish this investment objective, the Fund may invest directly or indirectly
in securities and other instruments, including in other pooled investment
vehicles sponsored or managed by, or otherwise affiliated with the Trustee
(“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the Index Commodity Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

SSgA Global Equity Ex-U.S. Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the MSCI ACWI ex USA Index (the “Index”)
over the long term, while providing participants the ability to purchase and
redeem units on an “as of” basis. In seeking to accomplish this investment
objective, the Fund may invest directly or indirectly in securities and other
instruments, including in other pooled investment vehicles sponsored or managed
by, or otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “Global Equity Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

SSgA International Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the MSCI EAFE Index (the “Index”) over the
long term, while providing participants the ability to purchase and redeem units
on an “as of” basis. In seeking to accomplish this investment objective, the
Fund may invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “Global Equity Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

 

4



--------------------------------------------------------------------------------

SSgA Dow Jones-UBS Commodity Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Dow Jones-UBS Commodity Total Return
Index (the “Index”) over the long term, while providing participants the ability
to purchase and redeem units on an “as of” basis. In seeking to accomplish this
investment objective, the Fund may invest directly or indirectly in securities
and other instruments, including the SSgA Dow Jones UBS Commodities Index
Non-Lending Fund (the “Core Fund”), and in other pooled investment vehicles
sponsored or managed by, or otherwise affiliated with the Trustee (“Commingled
Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “Index Commodity Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

SSgA Russell Large Cap® Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Russell 1000® Index (the “Index”) over
the long term, while providing participants the ability to purchase and redeem
units on an “as of” basis. In seeking to accomplish this investment objective,
the Fund may invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “US Equity Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

SSgA Russell Large Cap® Index Securities Lending Series Fund – Class I

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Russell 1000® Index (the “Index”) over
the long term, while providing participants the ability to purchase and redeem
units on an “as of” basis. In seeking to accomplish this investment objective,
the Fund may invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks,
including those relating to the Fund’s ability to lend its portfolio securities,
please see the “US Equity Index Strategy Disclosure Document” and the “US Cash
Collateral Strategy. Disclosure Document” (together, as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

 

5



--------------------------------------------------------------------------------

SSgA Russell Small Cap® Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Russell 2000® Index (the “Index”) over
the long term, while providing participants the ability to purchase and redeem
units on an “as of” basis. In seeking to accomplish this investment objective,
the Fund may invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “US Equity Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

SSgA Russell Small Cap® Index Securities Lending Series Fund – Class I

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Russell 2000® Index (the “Index”) over
the long term, while providing participants the ability to purchase and redeem
units on an “as of” basis. In seeking to accomplish this investment objective,
the Fund may invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks,
including those relating to the Fund’s ability to lend its portfolio securities,
please see the “US Equity Index Strategy Disclosure Document” and the “US Cash
Collateral Strategy Disclosure Document” (together, as may be amended, modified,
or supplemented from time to time, the “Strategy Disclosure Document”).

SSgA Russell All Cap® Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Russell 3000® Index (the “Index”) over
the long term, while providing participants the ability to purchase and redeem
units on an “as of” basis. In seeking to accomplish this investment objective,
the Fund may invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “US Equity Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

 

6



--------------------------------------------------------------------------------

SSgA Russell All Cap® Index Securities Lending Series Fund – Class I

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Russell 3000® Index (the “Index”) over
the long term, while providing participants the ability to purchase and redeem
units on an “as of” basis. In seeking to accomplish this investment objective,
the Fund may invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks,
including those relating to the Fund’s ability to lend its portfolio securities,
please see the “US Equity Index Strategy Disclosure Document” and the “US Cash
Collateral Strategy Disclosure Document” (together, as may be amended, modified,
or supplemented from time to time, the “Strategy Disclosure Document”).

SSgA S&P 500® Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the S&P 500® (the “Index”) over the long
term, while providing participants the ability to purchase and redeem units on
an “as of” basis. In seeking to accomplish this investment objective, the Fund
may’ invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “US Equity Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

SSgA S&P MidCap® Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the S&P MidCap 400® (the “Index”) over the
long term, while providing participants the ability to purchase and redeem units
on an “as of” basis. In seeking to accomplish this investment objective, the
Fund may invest directly or indirectly in securities and other instruments,
including in other pooled investment vehicles sponsored or managed by, or
otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “US Equity Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

 

7



--------------------------------------------------------------------------------

SSgA REIT Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Dow Jones U.S. Select REIT Index (the
“Index”) over the long term, while providing participants the ability to
purchase and redeem units on an “as of” basis. In seeking to accomplish this
investment objective, the Fund may invest directly or indirectly in securities
and other instruments, including in other pooled investment vehicles sponsored
or managed by, or otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “SSgA REIT Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

SSgA Target Retirement 2010 Non-Lending Series Fund – Class A

SSgA Target Retirement 2020 Non-Lending Series Fund – Class A

SSgA Target Retirement 2030 Non-Lending Series Fund – Class A

SSgA Target Retirement 2040 Non-Lending Series Fund – Class A

SSgA Target Retirement 2050 Non-Lending Series Fund – Class A

SSgA Target Retirement Income Non-Lending Series Fund - Class A

Each Fund seeks an investment return that approximates, as closely as
practicable, before expenses, the performance of a custom benchmark index (the
“Index”) over the long term, while providing participants the ability to
purchase and redeem units on an “as of” basis. In seeking to accomplish this
investment objective, each Fund may invest directly or indirectly in securities
and other instruments, including in other pooled investment vehicles sponsored
or managed by, or otherwise affiliated with the Trustee as outlined in the
applicable Fund Declaration and more fully detailed in the “SSgA Target
Retirement Strategy Disclosure Document” (as amended, modified, or supplemented
from time to time the “Strategy Disclosure Document”). Due to the uncertainty in
all investments, there can be no assurance that each Fund will achieve its
investment objective. For more information about investment policies, principal
investment strategy and associated risks, please see the Strategy Disclosure
Document.

 

8



--------------------------------------------------------------------------------

SSgA Target Retirement 2010 Securities Lending Series Fund – Class I

SSgA Target Retirement 2020 Securities Lending Series Fund – Class I

SSgA Target Retirement 2030 Securities Lending Series Fund – Class I

SSgA Target Retirement 2040 Securities Lending Series Fund – Class I

SSgA Target Retirement 2050 Securities Lending Series Fund – Class I

SSgA Target Retirement Income Securities Lending Series Fund – Class I

Each Fund seeks an investment return that approximates, as closely as
practicable, before expenses, the performance of a custom benchmark index (the
“Index”) over the long term, while providing participants the ability to
purchase and redeem units on an “as of” basis. In seeking to accomplish this
investment objective, each Fund may invest directly or indirectly in securities
and other instruments, including in other pooled investment vehicles sponsored
or managed by, or otherwise affiliated with the Trustee as outlined in the
applicable Fund Declaration and more fully detailed in the “SSgA Target
Retirement Strategy Disclosure Document” and the “US Cash Collateral Strategy
Disclosure Document” (as amended, modified, or supplemented from time to time
the “Strategy Disclosure Document”). Due to the uncertainty in all investments,
there can be no assurance that each Fund will achieve its investment objective.
For more information about investment policies, principal investment strategy
and associated risks, please see the Strategy Disclosure Document.

SSgA U.S. Bond Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Barclays Capital U.S. Aggregate Bond
Index (the “Index”) over the long term, while providing participants the ability
to purchase and redeem units on an “as of” basis. In seeking to accomplish this
investment objective, the Fund may invest directly or indirectly in securities
and other instruments, including in other pooled investment vehicles sponsored
or managed by, or otherwise affiliated with the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “US Fixed income Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

SSgA U.S. Inflation Protected Bond Index Non-Lending Series Fund – Class A

The Fund seeks an investment return that approximates as closely as practicable,
before expenses, the performance of the Barclays Capital U.S. Treasury Inflation
Protected Securities (TIPS) Index (the “Index”) over the long term, while
providing participants the ability to purchase and redeem units on an “as of”
basis. In seeking to accomplish this investment objective, the Fund may invest
directly or indirectly in securities and other instruments, including in other
pooled investment vehicles sponsored or managed by, or otherwise affiliated with
the Trustee (“Commingled Funds”).

Due to the uncertainty in all investments, there can be no assurance that the
Fund will achieve its investment objective. For more information about
investment policies, principal investment strategy and associated risks, please
see the “US Fixed Income Index Strategy Disclosure Document” (as may be amended,
modified, or supplemented from time to time, the “Strategy Disclosure
Document”).

 

9